Citation Nr: 0032499	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1944 to May 1948.  
The veteran died in June 1997.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

The Board initially notes that prior to reaching this 
decision, the Board made several attempts to clarify whether 
the appellant wanted to be scheduled for a hearing in 
connection with this appeal.  The record reveals that in 
August 1997, when the appellant filed her initial claim for 
death benefits, she indicated that she would be willing to 
appear for a hearing if necessary.  In a September 1998 VA 
Form 9 (Appeal To Board of Veterans' Appeals), the appellant 
did not indicate whether she wished to be scheduled for a 
hearing and she requested the Disabled American Veterans to 
assist her with her appeal.  As a result, in October 2000, a 
letter was sent to the appellant at her last known address of 
record as well as to her service representative requesting 
the appellant to clarify whether she wished to be scheduled 
for a hearing in connection with this appeal.  A response was 
not received to this request for clarification from either 
the appellant or her representative.  Because a hearing is 
not necessary prior to the adjudication of this appeal and 
because the appellant has not definitively requested a 
hearing, the Board will proceed with the appeal as if the 
appellant had not filed a hearing request.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  However, a review of the 
evidentiary record reveals that additional development is 
required prior to adjudication of this appeal. 

First, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, a review of the record shows that at the time 
of the veteran's death, a claim of entitlement to TDIU was 
pending.  The veteran filed a claim for TDIU in September 
1996.  The veteran died in June 1997.  In a January 1998 
rating decision, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and her claim for accrued benefits based on a 
pending claim the veteran had at the time of his death.  The 
RO's letter to the appellant later in January notifying her 
of the rating action was not pertinent to her accrued benefit 
claim.  In response to the rating decision and the RO's 
letter of notification, the appellant submitted a notice of 
disagreement (NOD) in February 1998 in which she indicated 
that she wanted the veteran's claim to remain open and she 
requested the RO to advise her of her rights.  The Board 
construes her notice of disagreement not only to include her 
claim for cause of death but also her claim for accrued 
benefits.  

In May 1998, the appellant's representative filed a second 
NOD, indicating that the appellant disagreed with the RO's 
decision to deny entitlement to service connection for the 
cause of the veteran's death.  In July 1998, the RO issued a 
Statement of the Case (SOC) addressing only the issue of 
entitlement to service connection for the cause of the 
veteran's death.  The RO did not issue an SOC with regard to 
the appellant's claim of entitlement to TDIU, for the 
purposes of accrued benefits.  Because the RO has not issued 
a SOC with regard to the issue of the appellant's entitlement 
to accrued benefits, the Board is required to remand the 
issue to the RO for issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Additionally, the Board concludes that further development 
with regard to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
also required.  The appellant contends that the veteran's 
service-connected disabilities hastened, or contributed to 
the cause of his death.  At the time of the veteran's death, 
service connection was in effect for residuals of a fracture 
of the tibia and fibula with atrophy of the left calf and 
shortening of the leg, absence or partial right fibula, 
residuals of status post gunshot wound to the left chest, 
incomplete paralysis of the ulnar nerve in the left forearm 
due to gunshot wound, degenerative changes of the lumbosacral 
spine, symptomatic residual scars at the graft site and 
chronic osteomyelitis of the left tibia, with a combined 
evaluation of 90 percent.  The veteran's death certificate 
indicates that the cause of his death in June 1997 was cardio 
pulmonary arrest due to severe coronary artery disease, 
severe peripheral vascular disease and chronic obstructive 
pulmonary disease (COPD).  It was also noted on the death 
certificate that the veteran had undergone surgery for a 
pacemaker implant in September 1995 and that he had undergone 
a below the knee amputation of the right leg in December 
1995.  The record does not currently contain an opinion as to 
whether a service-connected disability caused or contributed 
substantially or materially to the veteran's death.  The 
Board concludes that it would be helpful in adjudicating this 
appeal, to obtain an opinion regarding whether any of the 
veteran's service-connected disabilities caused or 
contributed substantially or materially to the veteran's 
death.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  As such, while this matter 
is in remand status, the claims file should be referred to 
the Director of the appropriate/convenient VA Medical Center 
to obtain such an opinion.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should develop the appellant's 
claim of entitlement to TDIU, for the 
purposes of accrued benefits pursuant to 
38 U.S.C.A. § 5121 (c) (2000); 38 C.F.R. 
§ 3.1000(c) (2000).  If the RO's 
determination is negative, the appellant 
and her representative must be informed 
of the appellant's procedural rights and 
notified of all requirements for 
completing an appeal in accordance with 
the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(1999).  These provisions set forth the 
requirements of perfecting an appeal 
including the filing of a timely notice 
of disagreement, a statement of the case, 
and a timely substantive appeal.   

2.  The veteran's claims file should be 
referred to the Director of an 
appropriate/convenient VA Medical Center 
for review.  That physician, or one 
designated by the Director, is requested 
to review the veteran's claims file and 
all medical records contained therein.  
The reviewer is then requested to offer 
an opinion, without resort to 
speculation, whether it is at least as 
likely as not that the veteran's service-
connected disabilities caused or 
contributed substantially or materially 
to the veteran's death.  All opinions 
should be supported by clear rationale 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for cause of the 
veteran's death.  If any benefit sought 
is not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, which 
includes regulations pertinent to all 
issues appealed, and afforded an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

